— Proceeding pursuant to CPLR article 78, inter alia, to review an order of the Commissioner of Environmental Conservation of the State of New York, dated September 18, 1978 and made after a hearing, which, inter alia, directed the petitioner Donald A. Biggica to submit to the department a plan for restoration of the affected freshwater wetlands and adjacent areas on his premises in and surrounding Shore Acres Pond, Staten Island. Order confirmed and proceeding dismissed on the merits, with one bill of costs payable jointly to respondents appearing separately and filing separate briefs. The respondent commissioner’s order is based upon substantial evidence. The petitioners’ contention that the grandfather provisions of ECL 24-1305 should be interpreted liberally is without any basis in either the language of the statute or in case law. The joinder of the City of New York as a respondent was improper since petitioners have failed to establish that the conduct of the Department of Buildings of the City of New York played any role in the order under review. O’Connor, J. P., Rabin, Shapiro and Mangano, JJ., concur.